Order
PER CURIAM.
Daniel Roberts appeals from the motion court’s order overruling, after an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief for ineffective assistance of counsel. After a jury trial in the Circuit Court of Boone County, the appellant was convicted of arson in the second degree, § 569.050; burglary in the second degree, § 569.170; and resisting arrest, § 571.150, for which he was sentenced to concurrent terms of eight, eight, and five years, respectively, in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the motion court erred in overruling his Rule 29.15 motion, after an evi-dentiary hearing, because its findings and conclusions in denying his motion, that he did not receive ineffective assistance of counsel due to trial counsel’s failure to examine a defense concerning a state’s witness’ alleged out-of-court statement that the state’s witness set the fire with which the appellant was charged, are clearly erroneous.
Affirmed. Rule 84.16(b).